UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1095


VICTORIA PETERSON,

                    Plaintiff - Appellant,

             v.

NORTH CAROLINA STATE BOARD OF ELECTIONS; DURHAM COUNTY
BOARD OF ELECTIONS; ALEJANDRA JAVIERA CABALLERO,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00260-TDS-JLW)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victoria Peterson, Appellant Pro Se. Willie Samuel Darby, DURHAM COUNTY
ATTORNEY’S OFFICE, Durham, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victoria Peterson appeals the district court’s order and judgment granting

Defendants’ motions to dismiss and dismissing her civil complaint for lack of subject

matter jurisdiction.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Peterson v. N.C. State

Bd. of Elections, No. 1:20-cv-00260-TDS-JLW (M.D.N.C. Dec. 29, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2